Citation Nr: 0023982	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a gunshot wound with amputation of the distal 
phalanx of the great toe of the right foot, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a gunshot wound with amputation at 
the proximal interphalangeal joint of the second toe of the 
right foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to August 
1953.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) confirmed and continued 10 percent and 
noncompensable disability evaluations that had been assigned 
for right great toe and right second toe amputation 
residuals, respectively.  In December 1998, the Board 
remanded this case in order to accomplish additional 
development of the evidence.  In March 2000, the RO assigned 
a 30 percent rating for right great toe amputation residuals, 
effective as of June 2, 1995, the date of receipt of a claim 
by the veteran for increased compensation.  In March 2000, 
the RO also again denied a compensable evaluation for right 
second toe amputation residuals, and determined that 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) was not needed.  The case was thereafter 
returned to the Board for additional review.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to higher disability 
ratings for his service-connected disabilities are plausible.

2.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

3.  Service-connected residuals of a gunshot wound with 
amputation of the distal phalanx of the great toe of the 
right foot are currently assigned the maximum schedular 
rating.

4.  Service-connected residuals of a gunshot wound with 
amputation of the distal phalanx of the great toe of the 
right foot are not shown to interfere markedly with 
employment or require frequent periods of hospitalization. 

5.  Service-connected residuals of a gunshot wound with 
amputation at the proximal interphalangeal joint of the 
second toe of the right foot do not include removal of the 
metatarsal head.

6.  Service-connected residuals of a gunshot wound with 
amputation at the proximal interphalangeal joint of the 
second toe of the right foot are not shown to interfere 
markedly with employment or require frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for 
entitlement to higher disability ratings for his service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected residuals of a gunshot wound 
with amputation of the distal phalanx of the great toe of the 
right foot are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), Part 4, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5171 (1999).

3.  The criteria for an increased (compensable) disability 
rating for service-connected residuals of a gunshot wound 
with amputation at the proximal interphalangeal joint of the 
second toe of the right foot are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), Part 4, 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5172 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Available service medical records show that the veteran 
underwent amputation of the distal phalanges of first and 
second toes on his right foot in September 1951, following an 
accident in which his shotgun discharged when he dropped it 
while home on leave.  He filed a claim for the resultant 
disability in March 1986.  The absence of the distal portions 
of the great and second toes, along with a tender callus over 
the stump of the great toe, was noted on VA medical 
examination in May 1986.  In June 1986, the RO granted 
service connection for amputation of the distal phalanx of 
the right great toe, residuals gunshot wound, and assigned a 
10 percent rating therefor; and for amputation of the distal 
phalanx of the right second toe, and assigned a 
noncompensable evaluation therefor.

On June 2, 1995, the RO received a statement from the veteran 
wherein, in part, he requested increased compensation for his 
right foot disabilities.  VA medical records dated between 
1993 and 1995 show that he was accorded treatment for 
complaints of right foot pain, that right foot callosities 
were noted, and that he was furnished with orthotics.  In 
October 1995, the RO denied claims to include entitlement to 
increased ratings for each toe, and entitlement to special 
monthly compensation.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated November 6, 1995.

A September 1995 VA record indicates that the veteran had 
been accorded podiatry treatment in that month, and that 
corns and callosities had been diagnosed.  A December 1995 VA 
treatment record shows that podiatry treatment had been 
helpful, and that he had been furnished a better support.  

In February 1996, the RO confirmed and continued the 10 
percent rating that was in effect for a disability 
characterized as a right foot condition.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter dated on or about March 29, 
1996.  In April 1996, the RO received a statement from him in 
which he specifically disagreed with the February 1996 rating 
decision, and in which he alleged that he experienced a great 
deal of right foot pain and was forced to walk with his foot 
"crook to the side."  A Statement of the Case was issued in 
April 1996, and a Substantive Appeal was received by VA in 
May 1996.

VA medical records dated between February 1996 and May 1998 
show that the veteran was furnished podiatry treatment on 
various occasions, to include treatment in June 1996 for a 
painful callus on the distal tip of the right great toe, with 
a note that shoes were to be ordered; in September 1996, at 
which time he received orthotics; in November 1996 and 
January 1997, when his orthotics were evaluated and adjusted; 
in July 1997 for right foot pain, right foot discomfort, and 
right toenail problems (at which time he apparently alleged 
that the amputation of his toes was due to a Korean mine 
injury); in September 1997 for painful callosities and 
evaluation for orthotics; in November 1997 for right foot 
tenderness and pain; and in February 1998 for right foot pain 
of which there had been minimal relief, at which time nerve 
entrapment was suspected.  A March 1998 VA treatment record 
indicates that consultation regarding peroneal entrapment 
affecting the right foot was in progress.  The report of an 
electromyogram conducted later in March 1998 notes a 
diagnosis of general acquired sensorimotor polyneuropathy, 
axonal.  VA treatment records dated in April 1998 note the 
presence of right lower extremity polyneuropathy of unknown 
etiology, while a May 1998 medical record cites the veteran's 
complaint of pain from the fifth digit up the lateral aspect 
of the right thigh.

In December 1998, the Board remanded this case in order to 
secure additional medical evidence and to accord the veteran 
a VA examination.  Following a request by the RO to the 
Augusta, Georgia, VA Medical Center, VA medical records dated 
between July 1998 and January 1999 were associated with the 
veteran's claims folder.  These records show that, in July 
1998, the veteran had no new complaints, and continued to 
have painful right foot peroneal distribution; that in August 
1998 he cited pain on the dorsum of his right foot, and was 
accorded a nerve block; that in September 1998 and November 
1998 he complained of right foot pain, and that an assessment 
of nerve entrapment of the superficial peroneal nerve was 
rendered on each occasion; and that in January 1999 he 
indicated that he was greatly improved since he started 
wearing a double upright brace, was not complaining of pain, 
and exhibited dystrophic nails and hyperkeratotic lesions on 
the distal tip of the hallux amputation.

The report of a March 1999 examination, conducted by a 
private physician on VA's behalf, shows that the veteran had 
an amputation of the big toe at the interphalangeal joint and 
an amputation of the second toe at the proximal 
interphalangeal joint.  Foot circulation was good, and the 
lateral three toes and midfoot appeared normal.  Pulse was 
palpable on the dorsal aspect of the foot and at the 
posterior tibial area.  Both the arch and the heel appeared 
normal, and he exhibited full range of ankle motion.  Muscle 
testing was within normal limits for both the posterior 
tibial tendon and the lateral peroneal muscles.  Muscle 
strength appeared normal for pronation and supination of the 
foot, and the Achilles' tendon was "working well."  The 
veteran could walk on his heels without any difficulty, 
although he indicated that he had a little soreness if he 
walked on his forefoot while barefoot.  The report notes that 
the veteran had retired, and shows that he advised the 
examiner that his impairment was secondary to a gunshot wound 
that he had received in Korea.

The March 2000 report also shows that the veteran wore a 
short-leg drop-foot brace with a lateral T-strap on his right 
shoe.  The report notes comments by the examiner that 
"[e]xactly why he is using this brace is not clear, because 
all of his muscle functions seem to be within normal limits."  
The report indicates that there is no evidence of any 
calluses, no changes in foot circulation, and that his foot 
appeared to be within normal limits, other than for the 
amputation of the two toes.  In addition, the report notes 
that an x-ray of his right foot indicated that the bony 
structure appeared normal except for the amputation of the 
big toe at the interphalangeal joint and the second toe at 
the proximal interphalangeal joint.  There was no evidence on 
x-ray of infection, or of any other osteolytic or 
osteoblastic lesion involving the bones of his foot.

In an addendum to this report, dated 20 days later, the 
examiner indicated that the veteran did walk with his foot 
crooked to one side and experienced pain when any part of his 
shoe comes into contact with the remaining part of his toes.  

In March 2000, the RO granted a 30 percent rating for 
amputation of the right great toe, effective as of June 2, 
1995, the date of receipt of a claim for increased 
compensation.  The RO denied a compensable evaluation for 
amputation of the right second toe, and also determined that 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) was not needed.


II.  Legal analysis

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disorders 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  With regard to both of the issues on appeal, he has 
alleged during the course of VA's adjudication of these 
matters that his service-connected right foot amputations are 
productive of pain, and that a rate increase is appropriate.

The Board remanded this case in December 1998, in order, in 
part, to secure additional medical evidence.  The Augusta, 
Georgia, VA Medical Center thereafter furnished, upon RO 
request, records of treatment accorded the veteran at that 
facility.  The veteran was afforded a VA examination in March 
2000, at which time he did not indicate that any additional 
records were available.  The Board accordingly finds that the 
duty to assist the veteran with his well-grounded claim is 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in 
self-support.  The medical examiner must therefore furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up and 
about and fairly comfortable at home or upon limited 
activity. 

In evaluating disabilities of the musculoskeletal system, 
several general rating criteria must be considered.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The examination 
on which ratings are based must adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Functional loss may be due to absence of 
par, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.

In evaluating the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of convalescence, and progress of recovery with 
development of permanent residuals.  38 C.F.R. § 4.44 (1999).

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry is to be 
directed to these considerations:  (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. For the purpose of rating disability from 
arthritis, the interphalangeal, metatarsal and tarsal joints 
of the lower extremities are considered groups of minor 
joints, ratable on a parity with major joints.


A.  Amputation, distal phalanx of right great toe

The severity of service-connected amputation of the great toe 
is ascertained by the application of rating criteria set 
forth in Diagnostic Code 5171 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  Under 
those criteria, the 30 percent rating currently in effect 
contemplates amputation with removal of the metatarsal head, 
and is the maximum disability rating that can be assigned 
under that diagnostic code.  The evidence in this case 
clearly establishes that the veteran's right great toe was 
amputated at the interphalangeal joint.  There are two 
phalanges constituting the great toe, and there is only one 
interphalangeal joint.  See 38 C.F.R. § 4.71a, Plate IV.  
Amputation at the interphalangeal joint means that only the 
distal phalanx was removed, and there is absolutely no 
involvement of the metatarsal head.  He has no muscle 
weakness, and his range of motion is not limited.  He has no 
abnormal callosities, circulation is normal, and, other than 
the amputations, the bony structures of the foot are normal.  
However, in granting the 30 percent evaluation, the RO 
recognized that the veteran has pain and that he walks in an 
altered fashion because of his toe amputation.

Review of the Schedule does not indicate that any other 
diagnostic criteria are appropriate. 

As indicated above, the RO, in its March 2000 decision, 
determined, inter alia, that consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999) was not needed.  However, application of that 
provision furnishes VA with a potential means by which to 
grant a rating in excess of 30 percent for a great toe 
amputation.  That provision stipulates that, in exceptional 
cases, an extraschedular evaluation commensurate with the 
average earning capacity impairment can be approved in 
situations in which there is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.

The criteria for the assignment of an extraschedular 
disability rating for the veteran's service-connected right 
great toe amputation are not satisfied.  While the evidence 
indicates that he was accorded occasional outpatient 
treatment, it does not show that this disability required 
hospitalization at any time.  Likewise, the evidence does not 
show that this disability markedly interferes with 
employment; the veteran, who is retired, has not indicated 
that the nature and rate of treatment accorded him for his 
right foot complaints has impaired any employment, or that 
the impairment resulting from his right great toe amputation 
has diminished his occupational capacity to an extent in 
excess of the schedular disability rating (30 percent) that 
his been assigned.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 30 percent for residuals of a gunshot wound with 
amputation of the distal phalanx of the great toe of the 
right foot.  38 C.F.R. § 4.7 (1999).  That claim, 
accordingly, fails.  


B.  Amputation at proximal interphalangeal joint, second toe, 
right foot

The severity of service-connected amputation of the second 
toe is ascertained, for VA rating purposes, by the 
application of the rating criteria set forth in Diagnostic 
Code 5172 of the Schedule.  Under those criteria, the 
noncompensable evaluation currently in effect contemplates no 
metatarsal involvement.  A compensable disability rating (in 
this instance, a 20 percent rating) is appropriate for 
amputation of either one or two toes with removal of the 
metatarsal head.

The criteria for an increased disability rating are not met.  
The medical evidence, to include the report of the March 2000 
examination, shows that the veteran's right second toe was 
amputated at the proximal interphalangeal joint.  Neither 
this report, nor any other medical record, indicates that 
there was removal of the metatarsal head.  There are three 
phalanges to the second toe (see 38 C.F.R. § 4.71a, Plate 
IV), so amputation at the proximal interphalangeal joint 
leaves one phalanx.  Therefore, the medical evidence is clear 
that there is no involvement of the metatarsal head.  There 
is no other bony abnormality, no abnormal callosity, no 
circulatory distrubance, and no muscle weakness.  As 
previously noted, amputation of either one or two toes, other 
than the great toe, without metatarsal involvement is deemed 
to be noncompensable.

In addition, an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) is not appropriate.  As discussed above, 
an extraschedular rating can be assigned in instances in 
which an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards, is shown.  
The medical evidence does not demonstrate that the veteran's 
service-connected amputation of the right second toe has 
necessitated any hospitalization, nor does it show that this 
disability has in any manner interfered with his employment.  

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for amputation of the right second toe.  That 
claim, therefore, fails.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound with amputation of the 
distal phalanx of the great toe of the right foot is denied.

Entitlement to an increased (compensable) disability rating 
for residuals of a gunshot wound with amputation at the 
proximal interphalangeal joint of the second toe of the right 
foot is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

